PER CURIAM
Defendant appeals from a judgment finding him in violation of and revoking his probation for manufacturing a controlled substance. ORS 475.992(l)(a). Defendant argues, inter alia, that the trial court erred in failing to advise him adequately of the risks and consequences of proceeding pro se at the probation violation hearing. The state confesses error in that regard, and we determine that that concession is well-founded. See State v. Meyrick, 313 Or 125, 133, 831 P2d 666 (1992); State v. Quintero, 162 Or App 674, 675, 986 P2d 665 (1999).
Reversed and remanded.